Citation Nr: 0609883	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee injury residuals, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right foot frostbite residuals, currently evaluated 
as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left foot frostbite residuals, currently evaluated 
as 30 percent disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right inguinal hernia repair residuals, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1978 to December 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, recharacterized the veteran's frostbite residuals as 
right foot frostbite residuals evaluated as 30 percent 
disabling and left foot frostbite residuals evaluated as 30 
percent disabling and denied a total rating for compensation 
purposes based on individual unemployability.  In March 2004, 
the RO, in pertinent part, denied increased evaluations for 
the veteran's right knee injury residuals and right inguinal 
hernia repair residuals.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  




REMAND

In reviewing the record, the Board observes that the RO 
requested the veteran's Social Security Administration (SSA) 
documentation for incorporation into the record.  A March 
2002 SSA response to the VA states:

Claimant is not entitled to di[sability.]  
Please contact the District Office for 
any medical which may be in the SSI 
file."  

No further action was apparently taken to request the 
veteran's medical records in the possession of the SSA for 
incorporation into the record.  The evidence considered by 
the SSA in denying the veteran's claim is not of record.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In August 2003, the veteran submitted an informal application 
to reopen his claims of entitlement to service connection for 
a chronic left shoulder disorder and a chronic low back 
disorder.  The Board finds that the issues of whether new and 
material evidence has been received to reopen the veteran's 
claims of entitlement to service connection for a chronic 
left shoulder disorder and a chronic low back disorder are 
inextricably intertwined with the certified issue of the 
veteran's entitlement to a total rating for compensation 
purposes based on individual unemployability given that 
determinations as to total ratings under 38 C.F.R. § 4.16 
require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for increased ratings 
and a total rating for compensation purposes based on 
individual unemployability, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities/issues on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if increased ratings are awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, this case is REMANDED for the following action:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Contact the SSA and request that it 
provide copies of all records developed 
in association with the denial of the 
veteran's claim for benefits for 
incorporation into the record.  

3.  Then adjudicate the issues of whether 
new and material evidence has been 
received to reopen the veteran's claims 
of entitlement to service connection for 


a chronic left shoulder disorder and a 
chronic low back disorder.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issues are not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to each issue.  

4.  Readjudicate the veteran's 
entitlement to both increased evaluations 
for his right knee injury residuals, 
right foot frostbite residuals, left foot 
frostbite residuals, and right inguinal 
hernia repair residuals and a total 
rating for compensation purposes based on 
individual unemployability with express 
consideration of 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5257, 5260, 5261; 
the Court's holding in Esteban v. Brown, 
6 Vet. App. 259 (1994); and VAOPGPREC 23-
97.  If the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  He 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

